Citation Nr: 1620855	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for the period from January 1, 2007, to February 28, 2011, by reason of being housebound.

2.  Entitlement to SMC based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to February 1973, and from November 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to SMC for the period from January 1, 2007, to February 28, 2011, by reason of being housebound, and entitlement to initial increased ratings for the service-connected right occipital stroke and residual abdominal scar, he limited his appeal on his VA Form 9 to entitlement to SMC for the period from January 1, 2007, to February 28, 2011, by reason of being housebound.  Thus, the Board concludes that the issues of entitlement to initial increased ratings for the service-connected right occipital stroke and residual abdominal scar are not currently in appellate status.

In his appeal on a VA Form 9 dated in August 2013, the Veteran requested a Travel Board hearing.  In March 2014, the RO notified the Veteran that he had been placed on a Travel Board hearing waiting list.  However, in a submission dated that same month, the Veteran expressed his desire to withdraw his Travel Board hearing request.  Accordingly, the Board considers the request for a Travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to an increased rating for the right occipital stroke and entitlement to service connection for headaches, paresthesias of the left upper and lower extremities, and memory loss, as secondary to the service-connected right occipital stroke, have been raised by the record in the April 2016 brief from the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The issue of entitlement to SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was granted SMC at the housebound rate from June 16, 2006, to January 1, 2007, based on his receipt for that time period of a 100 percent schedular evaluation and a separate 60 percent schedular evaluation.

2.  The Veteran was granted SMC at the housebound rate beginning February 28, 2011, based on his receipt of a 100 percent schedular evaluation and a separate 60 percent schedular evaluation.

3.  For the period from January 1, 2007, to February 28, 2011, the Veteran did not meet the schedular criteria for SMC at the housebound rate, as he did not have a service-connected disability rated as 100 percent disabling and his total disability rating based on individual unemployability (TDIU) was due to the impact of multiple service-connected disabilities, as opposed to being due to a single service-connected disability.  In addition, the Veteran did not meet the criteria with regard to being "permanently housebound" due to service-connected disabilities.


CONCLUSION OF LAW

For the period from January 1, 2007, to February 28, 2011, the criteria for entitlement to SMC benefits by reason of being permanently housebound were not met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The Board finds that VA has satisfied its duties to notify the Veteran under the VCAA.  A letter dated in September 2011 informed the Veteran of the evidence needed to substantiate the claim for entitlement to SMC by reason of being housebound, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Moreover, statements and assertions by the Veteran's representative, as well as evidence submitted by the Veteran and his representative, indicate actual knowledge of information and evidence necessary to substantiate the claim on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  It is not alleged that notice in this case was less than adequate.


      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  SMC - Housebound Benefits

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s).  A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance.  The Board notes that entitlement to special monthly compensation benefits based on the need for regular aid and attendance will be addressed in the Remand portion below.

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  A TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  Bradley, 22 Vet. App. at 293.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Bradley, 22 Vet. App. at 293.  In addition, the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 290-91. 

A "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.

A veteran is permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Review of the claims folder reveals that for the timeframe from January 1, 2007, to February 28, 2011, the Veteran had the following service-connected disabilities: coronary artery disease status-post acute myocardial infarction with ischemic cardiomyopathy and chronic congestive heart failure, rated as 60 percent disabling; homonymous hemianopsia, rated as 30 percent disabling; posttraumatic stress disorder (PTSD) and panic disorder with major depression in remission, rated as 30 percent disabling; lumbar degenerative joint disease, rated as 10 percent disabling; chronic left knee strain, rated as 10 percent disabling; prostatitis, rated as 10 percent disabling; night sweats, rated as 10 percent disabling; right occipital stroke, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling from April 27, 2007; ischemic small bowel status-post small bowel resection with primary anastomosis, residual abdominal scar, hearing loss, and erectile dysfunction, all rated as noncompensable.  The combined service-connected disability rating was 80 percent from January 1, 2007, to April 27, 2007, and 90 percent from April 27, 2007, to February 28, 2011.  See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26.  The Veteran is in receipt of a TDIU rating from January 1, 2007, to February 28, 2011. 

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at a schedular 100 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Board finds that for the period from January 1, 2007, to February 28, 2011, the Veteran did not have a single permanent disability rated at 100 percent.  His highest rated disability during this timeframe was his coronary artery disease status-post acute myocardial infarction with ischemic cardiomyopathy and chronic congestive heart failure, which was rated as 60 percent disabling.  However, the Veteran was also in receipt of a TDIU rating, effective from January 1, 2007, to February 28, 2011. 

Nevertheless, when the RO awarded the TDIU rating, the RO predicated the TDIU award on the combination of the effects of his service-connected disabilities; namely, his service-connected coronary artery disease status-post acute myocardial infarction with ischemic cardiomyopathy and chronic congestive heart failure, right occipital stroke, and ischemic small bowel status-post small bowel resection with primary anastomosis.  See July 2011 rating decision.  The RO did not determine that the effects of a single service-connected disability, standing alone, were sufficient to award the TDIU rating due to unemployability.  Moreover, the Board finds that the Veteran himself has not indicated that he could not work during this timeframe due solely to a single service-connected disability.  

In this regard, in his VA Form 21-8940 dated in July 2006, the Veteran indicated that he was unable to work due to his heart attack, residuals of a stroke, angioplasty, intestinal resection, and loss of peripheral vision.  Also, in an April 2008 VA treatment record, the Veteran reported that he had to take an early retirement due to his stroke and his heart attack.  Finally, in a VA examination dated in May 2009, the Veteran reported that he had been unemployed since 2006 after his myocardial infarction and stroke.  Again, a TDIU rating based on a single disability, but not multiple disabilities, is only permitted to satisfy the statutory requirement of a total rating for housebound purposes.  Bradley, 22 Vet. App. at 290-91.  In short, the RO awarded TDIU based on multiple disabilities, and the Board agrees with the RO's assessment.  

None of the VA examinations of record or the private and VA treatment records during this timeframe demonstrate that any of the Veteran's service-connected disabilities, standing alone, rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Specifically, in a March 2007 treatment record, Dr. T. N. noted that the Veteran had very little residual deficit from his stroke from the prior year.  Dr. T. N. noted that the Veteran was able to walk, function, and dress himself.  Dr. T. N. noted that the Veteran's wife reported that the Veteran had only occasional confusion and left visual field deficit.  In a January 2008 treatment record for follow-up regarding his ischemic cardiomyopathy, Dr. B. P. indicated that from his heart standpoint, the Veteran had been doing "excellent."  However, Dr. B. P. cautioned the Veteran to be mindful about the exertional work he was doing, such as cutting wood with a chainsaw.  In a September 2009 VA psychiatric examination, the examiner did not find total occupational impairment due to the Veteran's service-connected PTSD.  The examiner instead found occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran does not meet this particular housebound benefits requirement of a TDIU rating based on any single service-connected disability. 

Additionally, the Veteran does not meet the factual housebound criteria with regard to being permanently housebound as the result of his service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  For example, in a December 2007 VA treatment record, the physician encouraged physical activity outside of the Veteran's home.  In this regard, the physician advised the Veteran to gradually increase his walks briskly (15-20 minute mile) for one hour at least three to four times weekly.  The physician also noted that other forms of exercise may be utilized if desired or needed by the Veteran.  Additionally, throughout this timeframe, the Veteran himself has not indicated that he was substantially confined to his house.  For example, in an April 2008 VA treatment record, the Veteran reported that he and his wife were going on a vacation in their RV for several weeks.  The Veteran also reported regular attendance at a water exercise class.  In a May 2008 VA treatment record, the Veteran noted that he and his wife had been on the road in a travel trailer for several weeks.  In a May 2009 VA examination, the Veteran indicated that when driving anywhere, he had to get out of the vehicle every hour to stretch due to his back pain.  In a September 2009 VA psychiatric examination, the Veteran reported being involved in church activities.  None of the evidence of record demonstrates that he is substantially confined to his house or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i)(2).  

Consequently, for the multiple reasons cited above, for the period from January 1, 2007, to February 28, 2011, the basic requirements for SMC by reason of being housebound are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).


ORDER

Entitlement to SMC for the period from January 1, 2007, to February 28, 2011, by reason of being housebound, is denied.


REMAND

In a rating decision dated in March 2012, the RO denied entitlement to SMC based on the need for regular aid and attendance.  In January 2013, the Veteran filed a Notice of Disagreement with the March 2012 decision.  The Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the claim
      of entitlement to SMC based on the need for regular 
      aid and attendance.  The Veteran is advised that the 
      Board will only exercise appellate jurisdiction over his 
      claim if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


